         Case 1:20-cv-10208-FDS Document 8 Filed 02/06/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISRICT OF MASSACHUSETTS



                                                    Civil Action 1:20cv10208-FDS


                                Evgeniy Dolzhenkov,
                                     Plaintiff

                                         v.
                                  Thomas Hodgson
                                     Defendant


                                   Order of Dismissal

Saylor, D.J.

        In accordance with the Order [7] dated 2/06/2020 it is hereby ORDERED that the

   above-entitled action is DISMISSED.

                                                                 By the Court,

                                                                   /s/ Taylor Halley
                                                                   Deputy Clerk

2/6/2020
